PER CURIAM.
The case is succinctly stated in appellant’s brief as follows: The “B. F. Shaw,” while maneuvering in the Willamette River, dropped her anchor and ruptured and destroyed an electric power cable, the location of which was plainly marked by cable signs. The accident occurred in broad day light and was under no necessity of navigation or emergency. A libel was filed against the United States as owner, under the Suits in Admiralty Act,1 and the Public Vessels Act,2 to recover the damages. The libel was amended twice in certain particulars. The Court sustained exceptions to the second amended libel on the ground that Admiralty had no jurisdiction, and entered a decree accordingly. It is from that decree this appeal is taken.
The judgment is affirmed upon authority of Nippon Yusen Kabushiki Kaisha v. Great Western Power Co., 9 Cir., 17 F.2d 239; Westfall Larson & Co. v. Allman-Hubble Tug Boat Co., 9 Cir., 73 F.2d 200.
Affirmed.

 46 U.S.C.A. § 742, Suits in Admiralty Act.


 46 U.S.C.A. § 781, Public Vessels Act.